Case: 1:20-cv-00757 Document #: 1-2 Filed: 02/02/20 Page 1 of 2 PageID #:26




 STANG v. UNION FOR REFORM JUDAISM


                          COMPLAINT




     EXHIBIT B
Reverend Al Sharpton on Twitter: "I am here at the Consultation on Cons...                             https://twitter.com/thereval/status/1130472164291960833
                        Case: 1:20-cv-00757 Document #: 1-2 Filed: 02/02/20 Page 2 of 2 PageID #:26

                             Search Twitter                                                                                      Log in         Sign up


                        Reverend Al Sharpton
                        @TheRevAl
                                                                                                       New to Twitter?
                                                                                                       Sign up now to get your own personalized timeline!
                I am here at the Consultation on Conscience in DC. I am
                welcomed by Rabbi Jonah Pesner, Director @TheRAC                                                                  Sign up

                and Rabbi Rick Jacobs, President of Union for Reform
                Judaism. #RAC19                                                                        Relevant people

                                                                                                                  Reverend Al Sharpt…                   Follow
                                                                                                                  @TheRevAl
                                                                                                                  Baptist Minister & Political, Civil Rights,
                                                                                                                  and Social Justice Activist

                                                                                                                  Religious Action Cent…                Follow
                                                                                                                  @TheRAC
                                                                                                                  The Religious Action Center of Reform
                                                                                                                  Judaism: A hub for Jewish social justice
                                                                                                                  in North America. Follow Director
                                                                                                                  Rabbi @JonahPesner.



                                                                                                       Trends

                                                                                                       #TUMSWORTHY
                                                                                                       Win big this Sunday
                                                                                                          Promoted by TUMS


                                                                                                       1 · Politics · Trending
                                                                                                       #ImpeachmentTrialSham
                                                                                                       60.3K Tweets

                                                                                                       2 · Politics · Trending
                                                                                                       #GOPCowards
                                                                                                       50.9K Tweets

                                                                                                       3 · Politics · Trending
                                                                                                       #RIPAmerica
                                                                                                       21.1K Tweets

                                                                                                       4 · Politics · Trending
                                                                                                       #RIPGOP
                                                                                                       88.3K Tweets

                8:55 AM · May 20, 2019 · Twitter for iPhone
                                                                                                       Show more

                3 Retweets   29 Likes
                                                                                                       Terms    Privacy policy     Cookies   Ads info

                                                                                                       More       © 2020 Twitter, Inc.

                        Ephraim @EffinEllie · May 20, 2019
                        Replying to @TheRevAl and @TheRAC
                        I am a Jew living in Crown Heights. I am always willing to reach out and
                        make a new connection and a new ally. Is there any chance you would be
                        willing to give my community an apology, and acknowledgment of what
                        happened, so we can move forward in allyship?
                             2                   1                   7

                        Ephraim @EffinEllie · May 20, 2019
                        There is a lot of truth to be acknowledged. There always is in a dynamic and
                        multifaceted community. Yesterday was Pesach Sheni, the celebration of the
                        fact that no opportunity is ever fully lost.
                                                                     3




1 of 2                                                                                                                                                       1/31/2020, 2:26 PM
